DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-20, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) 1 and 11 recite(s) a method and a system including a memory and processor for integrating metric collection with vehicle request fulfillment, by specifically “obtaining…a vehicle request from a vehicle requestor…”, “obtaining…a data request from a data requestor…”, “suggesting to the vehicle requestor…one or more suggested vehicles form a fleet of vehicles…”, “obtaining the vehicle metrics…based on usage…”, “providing to the data requestor…the vehicle metrics”. The limitations of at least “suggesting to the vehicle requestor…one or more suggested vehicles form a fleet of  the managing of personal behavior or relationships or interactions between people. Accordingly, the claim recites an abstract idea.
Regarding claims 2-10 and 12-20, the dependent claims do not include any additional elements that constitute statutory matter. Specifically, claims 2 and 12 for example, include limitations that as drafted, are drawn to a process where the steps together are accomplishing the integrating metric collection with vehicle request fulfillment, which is related to the managing of personal behavior or relationships or interactions between people.  If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as the managing of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a controller as well as the additional element of the processor within the system, which may be construed as the general linking the use of the judicial exception to a particular technological environment or field of use. Alternatively, it may be construed that the processor in the claimed steps are recited at a high-level of generality (i.e., as a generic device used in the invention) such that it amounts no more than mere instructions to apply the exception using a generic computer component. With regards to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the system including a memory and processor as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented a system including a controller that further includes processing circuitry inducing at least a processor and memory (spec, [0030] and Fig. 1), including a method and system for integrating metric collection with vehicle request fulfillment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matthiesen et al. (US 2018/0315146, herein Matthiesen).
As per claim 1, Matthiesen teaches of a method of integrating metric collection with vehicle request fulfillment, the method comprising:
obtaining, at a controller, a vehicle request from a vehicle requestor, the vehicle request including one or more vehicle criteria (abstract and pg. 1, [0018] which describes receiving of service requests; and pg. 2, [0020] which describes how 
obtaining, at the controller, a data request from a data requestor, the data request including one or more data criteria corresponding with vehicle metrics (pg. 4, [0035] which describes how the autonomous vehicle monitor may request vehicle status information from each autonomous computing device, where the monitor can determine whether the autonomous vehicles can be made available for additional rides or needs to be sent in for maintenance, according to status thresholds and/or status rules and where status thresholds can be defined for various metrics collected by vehicle status monitor including at least driving time, number of rides, miles of rides, etc.; and pg. 8, [0051] which describes how the request for service may be made in response to a pre-scan conducted by the vehicle after a ride has been completed which includes a service check performed by the vehicle automatically or by a user in the vehicle, where once the check is complete, the vehicle may enter a specific state for vehicle service or return to the dispatchable pool; and pg. 8, [0057] which describes requesting autonomous ride data associated from the autonomous computing device, which can include vehicle status data, location data, or sensor data);
suggesting to the vehicle requestor, by the controller, one or more suggested vehicles from a fleet of vehicles based on their match with the one or more vehicle criteria and the one or more data criteria (abstract and pg. 1, [0018] which describes how the set of service providers are matched to the request based on 
obtaining the vehicle metrics, at the controller, based on usage of one of the one or more suggested vehicles by the vehicle requestor; and providing to the data requestor, from the controller, the vehicle metrics (pg. 6, [0044-0045] which describes how during the autonomous ride, sensors may be measuring travel time, distance, traffic information, etc. and may upload the data to the autonomous ride matching system where it may be stored and analyzed, as well as how when an autonomous ride is completed, the autonomous vehicles can send a message to the autonomous ride matching system that indicates the vehicle is available for a new ride along with vehicle status information, and the autonomous ride matching system can then determine based on the information received in the request an instruction to send to the autonomous vehicle; and pg. 8, [0051-0052] which describes how the request for 
As per claim 11, it refers to a system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Matthiesen et al. (US 2018/0315146, herein Matthiesen) discloses the steps are performed on a system for autonomous vehicle management (pg. 1, [0018]; and pg. 11, [0078] and Fig. 14).

As per claim 2, Matthiesen discloses all the elements of claim 1, and further teaches wherein the one or more vehicle criteria includes a type or feature (abstract and pg. 1, [0018] which describes receiving of service requests (ride request, maintenance request, idling request, etc.); and pg. 2, [0020] which describes how the requestor may use a ride matching requestor application to request a ride at a specified pick-up location; and pg. 7, [0048] which describes how a service request can be received from a prospective ride, a vehicle or any other entity; and pg. 8, [0051] which describes receiving a request for service from an autonomous vehicle; and pg. 9, [0061] which describes how the ride request may indicate one or more criteria about the service request, including pickup location, a drop-off location, a number of passengers, a preference for autonomous versus non-autonomous vehicles).
claim 12, it refers to the system of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 3, Matthiesen discloses all the elements of claim 2, and further teaches wherein the one or more vehicle criteria additionally includes a trip type or a time of day of travel (abstract and pg. 1, [0018] which describes receiving of service requests (ride request, maintenance request, idling request, etc.); and pg. 2, [0020] which describes how the requestor may use a ride matching requestor application to request a ride at a specified pick-up location; and pg. 7, [0048] which describes how a service request can be received from a prospective ride, a vehicle or any other entity; and pg. 8, [0051] which describes receiving a request for service from an autonomous vehicle; and pg. 9, [0061] which describes how the ride request may indicate one or more criteria about the service request, including pickup location, a drop-off location, a number of passengers, a preference for autonomous versus non-autonomous vehicles).
As per claim 13, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.

As per claim 4, Matthiesen discloses all the elements of claim 2, and further teaches wherein the one or more vehicle criteria additionally includes a trade-in vehicle (abstract and pg. 1, [0018] which describes receiving of service requests (ride 
As per claim 14, it refers to the system of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 4 above, and is therefore rejected under the same art and rationale.

As per claim 5, Matthiesen discloses all the elements of claim 1, and further teaches wherein the one or more data criteria includes a vehicle feature (pg. 4, [0035] which describes how the autonomous vehicle monitor may request vehicle status information from each autonomous computing device, where the monitor can determine whether the autonomous vehicles can be made available for additional rides or needs to 
As per claim 15, it refers to the system of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.

As per claim 6, Matthiesen discloses all the elements of claim 5, and further teaches wherein the one or more data criteria additionally includes a trip type, a geography of travel, or a time of day of travel (pg. 4, [0035] which describes how the autonomous vehicle monitor may request vehicle status information from each 
As per claim 16, it refers to the system of claim 15 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Matthiesen discloses all the elements of claim 1, and further teaches wherein the vehicle metrics include automatically recorded metrics from the one of the one or more suggested vehicles and manually recorded metrics from the vehicle requestor (pg. 8, [0051-0052] which describes how the request for service may be made in response to a pre-scan conducted by the vehicle after a ride has been completed which includes a service check performed by the vehicle automatically or by a user in the vehicle, where once the check is complete, the vehicle may enter a specific state for vehicle service or return to the dispatchable pool, where the service check may include checking a fuel level at the end of each ride and returning a value of the number of miles remaining before it requires a charge/refueling).
As per claim 17, it refers to the system of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al. (US 2018/0315146, herein Matthiesen) in view of Poddar et al. (US 2018/0276571 A1, herein Poddar).
claim 8, Matthiesen discloses all the elements of claim 1, but fails to explicitly teach of implementing machine learning to match the vehicle criteria and data criteria with available vehicles. Poddar teaches of providing travel related content by predicting travel intent, specifically wherein the suggesting the one or more suggested vehicles includes implementing machine learning to match the one or more vehicle criteria and the one or more data criteria with available vehicles in the fleet of vehicles (abstract which describes using machine learning models to provide travel related content to users, such as adding a rental car; and pg. 8, [0069-0070] describes the feature vector and training label to indicate that certain similar users rent a car when traveling, where the machine learning engine provides the feature vector as input to the machine learning model which then selects the particular related content item accordingly; where based on the learning model, certain content items are selected that are customized to offer a particular item (rental car) to a particular customer (Sheryl) that the customer is more likely to be interested in booking).
Matthiesen teaches of dynamic autonomous vehicle matching optimization. Poddar teaches of providing travel related content by predicting travel intent, specifically including the use of machine learning models. Both references are drawn to matching users and resources (e.g. vehicles). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matthiesen to include the machine learning models as taught by Poddar for the purpose of providing content items (resources) that are of interest to users. By doing so, one would reasonably expect the overall appeal of the invention to 
As per claim 18, it refers to the system of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 8 above, and is therefore rejected under the same art and rationale.

As per claim 9, Matthiesen discloses all the elements of claim 1, but fails to explicitly teach of obtaining a response from the vehicle requestor as feedback to the machine learning. Poddar teaches of providing travel related content by predicting travel intent, specifically including obtaining a response from the vehicle requestor to the one or more suggested vehicles as feedback to the machine learning (abstract which describes using machine learning models to provide travel related content to users, such as adding a rental car; and pg. 5, [0046] which describes how the machine learning engine uses machine learning techniques to train one or more models for providing travel related content that is appropriate for the user; and pg. 5, [0048-0049] which describes how the machine learning engine trains the models using feature vectors and a training label, where the feature vectors can be derived from information about trips taken by a population of users of the online system and where the training label indicates information that the machine learning model is trained to predict, such as whether a user went on a trip, booked a flight to or lodging at a particular geographical location, modified the trip’s itinerary, etc.; and pg. 8, [0069-0070] describes the feature vector and training label to indicate that certain similar users rent a car when traveling, where the machine learning engine provides the feature vector as input to the machine 
Matthiesen teaches of dynamic autonomous vehicle matching optimization. Poddar teaches of providing travel related content by predicting travel intent, specifically including the use of machine learning models. Both references are drawn to matching users and resources (e.g. vehicles). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matthiesen to include the machine learning models as taught by Poddar for the purpose of providing content items (resources) that are of interest to users. By doing so, one would reasonably expect the overall appeal of the invention to improve in efficiency of matching, minimizing resource waste, and providing a better user experience (Poddar, pg. 1, [0003]).
As per claim 19, it refers to the system of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 9 above, and is therefore rejected under the same art and rationale.

As per claim 10, Matthiesen discloses all the elements of claim 1, but fails to explicitly teach of combining the vehicle metrics from two or more suggested vehicles. Poddar teaches of providing travel related content by predicting travel intent, specifically including wherein the providing the vehicle metrics includes combining the vehicle metrics from two or more of the one of the one or more suggested vehicles respectively suggested to two or more of the vehicle requestors (abstract which describes using machine learning models to provide travel related content to users, such as adding a rental car; and pg. 5, [0046] which describes how the machine learning engine uses machine learning techniques to train one or more models for providing travel related content that is appropriate for the user; and pg. 5, [0048-0049] which describes how the machine learning engine trains the models using feature vectors and a training label, where the feature vectors can be derived from information about trips taken by a population of users of the online system and where the training label indicates information that the machine learning model is trained to predict, such as whether a user went on a trip, booked a flight to or lodging at a particular geographical location, modified the trip’s itinerary, etc.; and pg. 8, [0069-0070] describes the feature vector and training label to indicate that certain similar users rent a car when traveling, where the machine learning engine provides the feature vector as input to the machine learning model which then selects the particular related content item accordingly; where based on the learning model, certain content items are selected that are customized to offer a particular item (rental car) to a particular customer (Sheryl) that the customer is more likely to be interested in booking).
Matthiesen teaches of dynamic autonomous vehicle matching optimization. Poddar teaches of providing travel related content by predicting travel intent, specifically including the use of machine learning models. Both references are drawn to matching users and resources (e.g. vehicles). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matthiesen to include the machine learning models as taught by 
As per claim 20, it refers to the system of claim 11 used for performing the above steps.  It recites limitations already addressed by claim 10 above, and is therefore rejected under the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jefferies (US 2018/0091930 A1) teaches of Systems and Methods for Vehicle Access and Management.
Jameel et al. (US 2013/0321178 A1) teaches of Shared Vehicle Rental System Including Transmission of Reservation Information and Targeted Advertising.
Yoon (US Patent 8,682,804 B1) teaches of Rental Method and System Among Multiple Parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294.  The examiner can normally be reached on Tuesdays and Wednesdays, 8:30-4:30p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                             

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683